

Exhibit 10.1

 
 
RIVIERA INVESTMENTS, INC.
1138 Hartzell Street
Pacific Palisades, CA 90272






November 13, 2008




Rubber Research Elastomerics, Inc.
4500 Main Street NE
Fridley, MN 55421
Attention: Mr. Michael Nugent, Chairman of the Board of Directors


Ladies and Gentlemen:


RIVIERA INVESTMENTS, INC., a California corporation (the “Lender”) is pleased to
advise RUBBER RESEARCH ELASTOMERICS, INC., a Minnesota corporation (the
“Borrower”), that the Lender, subject to the terms hereof agrees to extend to
the Borrower a loan (the “Loan”) in the amount of Four Hundred Thousand and
No/100ths Dollars ($400,000.00) (the “Maximum Amount”), Three Hundred Thousand
and No/100ths dollars due within 5 business days of the above agreement date and
One Hundred Thousand and No/100th dollars due within 6 months of the above
agreement date to be used to for the purposes described on Exhibit A attached
hereto, subject to the following terms and conditions:


(a) Documents; etc. The Borrower has delivered, or will deliver, to the Lender
before the Loan is made, the following documents (this Agreement together with
each of the following defined documents and each other instrument, document,
guaranty, mortgage, deed of trust, chattel mortgage, pledge, power of attorney,
consent, assignment, contract, notice, security agreement, lease, financing
statement, patent, trademark or copyright registration, subordination agreement,
trust account agreement, or other agreement executed and delivered by Borrower
with respect to this Agreement or to create or perfect any security interest in
any collateral securing the payment of the Loan (collectively the “Collateral)
(in each case as originally executed and as amended, modified or supplemented
from time to time) being sometimes hereinafter referred to collectively as the
“Loan Documents” and individually as a “Loan Document”) and other items, all
containing or to contain provisions acceptable to the Lender and its counsel:
 
(b) a demand note, dated as of even date herewith, in the amount of the Loan in
the form provided by Lender (such demand note together with each renewal,
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 2
 
 
 
replacement or substitute note therefore being the “Demand Note” or the “Note”)
made payable by the Borrower to the order of the Lender in the form provided by
the Lender and duly executed by the Borrower;
 
(c) Uniform Commercial Code searches from the filing offices in all states
required by the Lender which reflect that no other Person holds a prior security
interest in the assets of the Borrower except as permitted by Section 8(a);
 
(d) Certified Bylaws and Articles of Incorporation of Borrower;
 
(e) Resolutions of the Board of Directors of Borrower authorizing the execution,
delivery and performance of the Loan Documents to which Borrower is a party;
 
(f) a certificate by the secretary or assistant secretary of Borrower certifying
the names of the officers of Borrower authorized to sign the Loan Documents to
which Borrower is a party on behalf of Borrower together with a sample of the
true signatures of such officers;
 
(g) Evidence of Good Standing for Borrower of recent date issued by the
Secretary of State of the State of Minnesota;
 
(h) a Security Agreement (the “Security Agreement”) in the form provided by the
Lender, duly executed by Borrower;
 
(i) evidence of insurance required by any Loan Document;
 
(j) a deposit account control agreement with regards to the depository account
(which shall be maintained with Northern Trust or such other domestic bank
acceptable to the Lender in its sole discretion (the “Depository Bank”)) into
which Disbursements will be funded (the “Disbursing Account”), in the form
provided by Lender, duly executed by the Borrower and by the Depository Bank;
 
(k) such other approvals, certificates, opinions or documents as the Lender may
reasonably request.
 
2. The Loan.
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 3
 
 
 
(a) Loan. The Lender has agreed, on the terms and conditions stated herein, to
make the Loan available to the Borrower in one or more disbursements (each a
“Disbursement” and collectively, the “Disbursements”) from time to time on any
business day during the period from the date hereof and ending on the earlier of
(i) the date on which Lender delivers a Demand Notice to Borrower or (ii)
October 15, 2009, 2009; provided, however, that in any event the Lender shall
not be required to make any Disbursement if, after giving effect to such
Disbursement, the outstanding principal amount of the Loan would exceed the
Maximum Amount. Within the limits set forth above, the Borrower may obtain
Disbursements from the Lender pursuant to this Section. Each Disbursement shall
be in the minimum amount of the lesser of (a) $50,000; or (b) the remaining
undisbursed portion of the Loan.
 
(b) Note. The Loan shall be evidenced by, and be payable in accordance with the
terms of, the Note. The Lender shall maintain records of the amount of each
payment under the Loan and of the amount of all payments on the Note. The
aggregate outstanding principal amount under the Note set forth on the records
of the Lender shall be rebuttable presumptive evidence of the principal amount
owing and unpaid on Note.
 
(c) Interest on the Loan. The Borrower agrees to pay interest on the outstanding
principal amount of the Loan from the date of the Loan until the Loan is paid at
the rates and at the times specified in the Note.
 
(d) Borrowing Procedures and Conditions Precedent for all Disbursements.
 
(i) Notice. The Borrower shall give telephonic notice (promptly confirmed in
writing by the Borrower if requested by the Lender) to the Lender of each
requested Disbursement by not later than 11:00 a.m. (Minneapolis time) on the
business day that is two days prior to the date on which such requested
Disbursement is to be made. Each such request shall be accompanied by a detailed
description of the costs being financed with such Disbursement and such other
items as the Lender may, in its sole discretion request. So long as the
conditions precedent to such extension of credit set forth in this Section
and/or Section 5 are satisfied as of the date of such request, the Lender shall
make such Disbursement by transferring the amount thereof in immediately
available funds for credit to the Disbursing Account.
 
(ii) Conditions Precedent. Each request for a Disbursement shall be deemed a
representation and warranty that all conditions precedent to such credit
extension under Section 5 are satisfied as of the date of such request and as of
the date of such extension.
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 4
 
 
3. Payments. Any other provision of this Agreement to the contrary
notwithstanding, the Borrower shall make all payments of interest on and
principal of the Loan and all payments to the Lender with respect to payment of
other fees, costs and expenses payable under any Loan Document in immediately
available funds to the Lender at its address for notices hereunder without
setoff or counterclaim. Each payment received by the Lender may be applied to
the Borrower’s obligations to the Lender under this Agreement or any other Loan
Document in such order of application as the Lender, in its sole discretion may
elect.
 
4. Set-off, Etc. Upon the occurrence and during the continuance of an Event of
Default, the Lender and each of its affiliates, may offset any and all balances,
credits, deposits (general or special, time or demand, provisional or final),
accounts or monies of the Borrower then or thereafter with the Lender or such
affiliate, or any obligations of the Lender or such affiliate to the Borrower,
against the obligations of the Borrower arising under this Agreement or any
other Loan Document. The Borrower hereby grants to the Lender and each of its
affiliates a security interest in all such balances, credits, deposits, accounts
or monies.
 
5. Conditions Precedent to All Credit Extensions. The obligation of the Lender
to extend any credit to the Borrower shall be subject to the satisfaction of
each of the following conditions, unless waived in writing by the Lender:
 
(a) The representations and warranties set forth in Section 6 shall be true and
correct on the date of the requested credit extension and after giving effect
thereto; and
 
(b) No Event of Default or event which, with notice and/or lapse of time, would
constitute an Event of Default (such event being a “Default”) shall have
occurred and be continuing on the date of the requested credit extension or
after giving effect thereto.
 
6. Representations and Warranties. To induce the Lender to extend credit
hereunder, the Borrower represents and warrants that:
 
(a) The Borrower is a corporation, validly organized, existing and in good
standing under the laws of the state of Minnesota, has full power and authority
to own its property and conduct its business substantially as presently
conducted by it and is duly qualified to do business and is in good standing in
each jurisdiction where the nature of its business makes such qualification
necessary and where the failure to so qualify would materially adversely affect
Borrower’s condition (financial or otherwise), business, properties or assets;
 
(b) Borrower has full power and authority to enter into and to perform its
obligations under the Loan Documents;
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 5
 
 
(c) the Loan Documents constitute the legal, valid, and binding obligations of
Borrower and are enforceable against Borrower in accordance with their
respective terms subject only to bankruptcy, insolvency, reorganization,
moratorium or similar laws at the time in effect affecting the enforceability of
rights of creditors generally and by general equitable principles which may
limit the right to obtain equitable remedies;
 
(d) Borrower’s execution, delivery and performance of the Loan Documents to
which Borrower is a party have been duly authorized by all necessary corporate
action, do not require the consent or approval of any Person which has not been
obtained, and do not conflict with any agreement binding upon Borrower or any of
Borrower’s property;
 
(e) other than any litigation described on Schedule 6(e) attached hereto, there
is no litigation, bankruptcy proceeding, arbitration or governmental proceeding
pending against any Borrower or affecting the business, property or operations
of Borrower which, if determined adversely to Borrower, would have a material
adverse effect on the condition (financial or otherwise), the business, property
or operations of Borrower;
 
(f) neither the Borrower nor any member of a group which is under common control
with the Borrower (the Borrower’s “ERISA Affiliates”) has maintained,
established, sponsored or contributed to any employee benefit plan which is a
defined benefit plan (“Plan”) covered by Title IV of the Employee Retirement
Income Security Act of 1974 and the rules and regulations thereunder (“ERISA”);
 
(g) (i) the proceeds of the Loan shall be used solely for the purposes
enumerated on Exhibit A and (ii) no part of the proceeds of the Loan will be
used by the Borrower for any purpose which violates, or which is inconsistent
with, any regulations promulgated by the Board of Directors of the Federal
Reserve System;
 
(h) (i) the Borrower is in compliance in all material respects with all federal,
state and local laws, rules and regulations applicable to it including, without
limitation, all pollution control and environmental regulations in each
jurisdiction where it is doing business to the extent non-compliance could
result in a material liability or otherwise have a material adverse effect on
the Borrower; and (ii) the Borrower has no material liability for the release or
threatened release of any toxic or hazardous waste, substance or constituent
into the environment;
 
(i) the Borrower’s annual financial statements for the fiscal year that ended on
March 31, 2008, and its interim unaudited financial statements dated September
30, 2008, copies of which have been furnished to the Lender, have been prepared
in accordance with the generally accepted accounting principles consistently
applied with those of the preceding fiscal year (such consistently applied
generally accepted accounting principles being “GAAP”) and present fairly the
financial condition of the Borrower as of such dates and the result of its
operations for the periods then ended;
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 6
 
 
(j) since March 31, 2008, neither the condition (financial or otherwise), the
business, the properties nor the operations of the Borrower has been materially
and adversely affected in any way;
 
(k) the Borrower has filed all Federal and State income tax and other tax
returns which are required to be filed, and has paid all taxes as shown on said
returns and all assessments received by the Borrower to the extent that such
taxes have become due;
 
(l) the Borrower possesses adequate licenses, permits, franchises, patents,
copyrights, trademarks and trade names, or rights thereto, to conduct its
business substantially as now conducted and as presently proposed to be
conducted;
 
(m) the Borrower is not in default of a material provision under any material
agreement, instrument, decree or order to which it is a party or by which it or
its property is bound or affected and assuming that this Agreement had been
previously executed and delivered no Default or Event of Default has occurred
and is continuing hereunder;
 
(n) the Borrower has good title to all of its properties and assets, including,
without limitation, the Collateral, free and clear of all mortgages, security
interests, liens and encumbrances, except as permitted by Section 8(a);
 
(o) Borrower is not subject to or in violation of any law, regulation or list of
any government agency including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order 13224 or the USA PATRIOT Act (Title III of
Pub. L. 107-56, signed into law October 26, 2001) (the “Act”)) that prohibits or
limits the conduct of business with or receiving of funds, goods or services to
or for the benefit of certain Persons specified therein or that prohibits or
limits Lender from making any Loan or extension of credit to Borrower or from
otherwise conducting business with Borrower; and
 
(p) all representations and warranties contained in this Section 6 shall survive
the delivery of the Loan Documents and the making of the Loan, and no
investigation at any time made by or on behalf of Lender shall diminish its
rights to rely thereon.
 
7. Affirmative Covenants. WITHOUT AFFECTING IN ANY WAY THE LENDER'S RIGHT TO
DEMAND PAYMENT OF THE NOTE AND TERMINATE THE BORROWER’S RIGHT TO REQUEST TERM
LOAN DISBURSEMENTS AT ANY TIME NOTWITHSTANDING THE BORROWER'S COMPLIANCE WITH
THIS SECTION 7, The Borrower covenants and agrees with the Lender that for so
long as the Loan or any other Obligation remains unpaid, the Borrower shall:
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 7
 
 
(a) furnish to the Lender:
 
(i) as soon as available and in any event within 90 days after the end of each
of the Borrower’s fiscal years, a copy of the Borrower’s annual report,
including balance sheet and related statements of earnings, stockholders’ equity
and cash flows for such fiscal year, with comparative figures for the preceding
fiscal year, prepared in accordance with GAAP and audited by the Borrower’s
current independent public accountants, or other independent public accountants
satisfactory to the Lender and accompanied by the management letter, if any,
delivered by such independent public accountants to the Borrower and the
Borrower’s response thereto;
 
(ii) as soon as available and in any event within 30 days after the end of each
month of the Borrower’s fiscal year, a copy of the Borrower’s internally
prepared financial statements, consisting of a consolidated and consolidating
balance sheet as of the close of such month and related statements of
consolidated and consolidating earnings for such month and from the beginning of
such fiscal year to the end of such month prepared in accordance with GAAP and
in such form as the Lender, in its sole discretion, may require, and in each
case, certified as accurate by the Borrower’s chief financial officer or
treasurer;
 
(iii) with each financial statement required by Section 7(a)(i) or (ii) above:
(A) a Compliance Certificate as of the end of the most recent reporting period
in a form acceptable to the Lender and certified as accurate by the Borrower’s
chief financial officer or treasurer;
 
(iv) if requested by Lender, within 10 days after the filing thereof, a copy of
the Borrower’s income tax returns and related schedules;
 
(v) as soon as available and in any event no later than December 31 of each
year, projections for the Borrower’s next fiscal year in a form acceptable to
the Lender and certified by the Borrower’s chief financial officer or treasurer
as having been prepared in good faith and representing the most probable course
of the Borrower’s business during such fiscal year; and
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 8
 
 
(vi) such other financial or other information or certification as the Lender
may reasonably request;
 
(b) maintain and preserve its corporate existence;
 
(c) maintain insurance of such types and in such amounts as are maintained by
companies of similar size engaged in the same or similar businesses and as may
be required by any Loan Document; provided, however, that each policy insuring
any Collateral securing the Loan shall name the Lender as lender loss payee;
 
(d) file all federal and state income tax and other tax returns (including,
without limitation, withholding tax returns) which are required and make
payments as required of such taxes; provided, however, that the Borrower shall
not be required to pay any such tax so long as the validity thereof is being
contested in good faith by appropriate proceedings and adequate book reserves
shall have been set aside with respect thereto;
 
(e) reimburse the Lender for reasonable expenses, fees and disbursements
(including, without limitation, reasonable attorneys’ fees and legal expenses),
incurred in connection with the preparation or administration of this Agreement
or the preparation or administration of any other Loan Document or the Lender’s
enforcement of the obligations of the Borrower under any Loan Document, whether
or not suit is commenced, which attorneys’ fees and legal expenses shall
include, but not be limited to, any attorneys’ fees and legal expenses incurred
in connection with any appeal of a lower court’s judgment or order;
 
(f) The Borrower shall comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject. Without limiting the foregoing sentence, the Borrower shall
(a) ensure, and cause each subsidiary of Borrower (if any) to ensure, that no
Person who owns a controlling interest in or otherwise controls the Borrower or
any Subsidiary is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury, or included in any
Executive Orders, and (b) not use or permit the use of the proceeds of the Loans
to violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto;
 
(g) (i) promptly correct any defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment or recordation thereof; (ii)
promptly upon request by the Lender, the Borrower also shall do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all deeds, conveyances, mortgages, deeds of trust, trust
deeds, assignments, estoppel certificates, financing statements and
continuations thereof, notices of assignment, transfers, certificates,
assurances and other instruments as the Lender may reasonably require from time
to time in order: (A) to carry out more effectively the purposes of the Loan
Documents; (B) to perfect and maintain the validity, effectiveness and priority
of any security interests intended to be created by the Loan Documents; and (C)
to better assure, convey, grant, assign, transfer, preserve, protect and confirm
unto the Lender the rights granted now or hereafter intended to be granted to
the Lender under any Loan Document or under any other instrument executed in
connection with any Loan Document or that Borrower may be or become bound to
convey, mortgage or assign to the Lender in order to carry out the intention or
facilitate the performance of the provisions of any Loan Document; and
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 9
 
 
(h) permit the Lender and its representatives at reasonable times and intervals
and upon reasonable notice to visit the Borrower’s offices and inspect its books
and records including, without limitation, permitting the Lender to examine any
Collateral securing the Loans and reimburse the Lender for all examination fees
and expenses incurred in connection with such examinations at its then current
rate for such services and for its out-of-pocket expenses incurred in connection
therewith.
 
8. Negative Covenants. WITHOUT AFFECTING IN ANY WAY THE LENDER'S RIGHT TO DEMAND
PAYMENT OF THE NOTE AND TERMINATE THE BORROWER’S RIGHT TO REQUEST DISBURSEMENTS
AT ANY TIME NOTWITHSTANDING THE BORROWER'S COMPLIANCE WITH THIS SECTION 8, the
Borrower hereby agrees with the Lender that so long as the Loan remains unpaid
the Borrower shall not, without the Lender’s prior written consent:
 
(a) create security interests or mortgages encumbering any of its assets except:
(i) security interests in favor of the Lender; (ii) other security interests
described on Schedule 8(a) attached hereto and incorporated herein by reference;
or (iii) security interests created in connection with indebtedness described in
Section 8(b)(iii), but only to the extent that: (A) such security interest
attaches only to the equipment financed with such indebtedness, did not and does
not attach to Borrower’s current assets and does not secure any other
indebtedness; (B) no Default or Event of Default has occurred and is continuing
at the time of the proposed creation of such security interest or would result
therefrom; and/or (C) no portion of the purchase price of the relevant equipment
has been funded by the trade-in of Borrower’s then, or previously, owned
equipment or from proceeds from the sale, transfer or other disposition thereof
if the Security Agreement requires Borrower to pay such money to the Lender for
application to the Loan;
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 10
 
 
(b) create, incur, assume or suffer to exist any indebtedness except: (i) the
indebtedness under this Agreement or any other Loan Document; or (ii) current
liabilities (other than borrowed money) incurred in the ordinary course of
business. without the written consent of the Lender; or
 
(c) lease or sell all or any substantial portion of its property and business to
any other entity or entities, whether in one transaction or a series of related
transactions;
 
(d) consolidate with or merge into or with any other entity or entities;
 
(e) (i) assume, guarantee, endorse or otherwise become liable upon the
obligation of any Person, firm or corporation except (A) pursuant to the Loan
Documents; or (B) by endorsement of negotiable instruments for deposit or
collection in the ordinary course of business, or (ii) sell any notes or
accounts receivable with or without recourse;
 
(f) acquire, make or hold any investment in any other Person except cash and
cash equivalents;
 
(g) engage in any business other than the business engaged in by the Borrower on
the date of this Agreement, except where such other business activities
constitute an insignificant portion of the Borrower’s total business activities;
 
(h) maintain, establish, sponsor or contribute to any Plan which is a defined
benefit plan and shall not permit any of its ERISA Affiliates to do so except as
previously disclosed to Lender in writing;
 
(i) declare or pay any dividends (except for stock dividends), purchase, redeem,
retire or otherwise acquire for value any of the Borrower’s capital stock (or
any warrant or option to purchase any such stock) now or hereafter outstanding,
or return any capital to its stockholders as such; or
 
(j) make any loan or advance to, or otherwise extend any credit to, any of the
Borrower’s officers, directors, shareholders, managers or Affiliates or to any
member of such Person’s immediate family.
 
9. Event of Default. WITHOUT AFFECTING IN ANY WAY THE LENDER'S RIGHT TO DEMAND
PAYMENT OF THE NOTE AND TERMINATE THE BORROWER’S RIGHT TO REQUEST DISBURSEMENTS
AT ANY TIME NOTWITHSTANDING THE ABSENCE OF ANY OF THE FOLLOWING EVENTS, the
occurrence of any one or more of the following shall constitute an Event of
Default (“Event of Default”) hereunder:
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 11
 
 
(a) the Borrower shall default in the due and punctual payment of any amount
when due under the Note (including upon demand by Lender pursuant to a Demand
Notice); or (ii) any other amount which is due and payable to the Lender under
any Loan Document on the date when due;
 
(b) the Borrower shall default in the due performance or observance of any
covenant set forth in Sections 7 or in Section 8;
 
(c) the Borrower shall default (other than those defaults covered by other
subsections of this Section 9) in the due performance or observance of any other
term, covenant, agreement or warranty contained in any Loan Document on its part
to be performed, and such default shall continue for a period of 30 days;
 
(d) the Borrower shall default and fail to cure such default in the time
provided therein, under the terms of any other agreement, indenture, deed of
trust, mortgage, promissory note or security agreement governing the borrowing
of money and: (i) the maturity of any amount owed under such document or
instrument is accelerated; or (ii) such default shall continue unremedied or
unwaived for a period of time to permit such acceleration;
 
(e) the Borrower shall become insolvent or generally fail to pay, or admit in
writing the Borrower’s inability to pay its debts as they become due; or the
Borrower shall apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver or other custodian or for Borrower’s property, or make a
general assignment for the benefit of creditors; or, in the absence of such
application, consent or acquiescence, a trustee, receiver or other custodian
shall be appointed for Borrower or for a substantial part of Borrower’s property
and not be discharged within 60 days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding shall be commenced in respect of
Borrower or be consented to or acquiesced in by Borrower or remain for 60 days
undismissed; or Borrower shall take any action to authorize any of the
foregoing;
 
(f) any judgments, writs, warrants of attachment, executions or similar process
(not covered by insurance) shall be issued against Borrower or any of Borrower’s
assets where the aggregate amount of such judgments, writs, warrants of
attachment, executions or similar process exceed $15,000.00 and are not
released, vacated, suspended, stayed, abated or fully bonded prior to any sale
and in any event within 30 days after its issue or levy;
 
(g) Winston A. Salser (“Salser”) shall cease to serve in the capacity as the
Borrower’s Chief Executive Officer;
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 12
 
 
(h) the Lender, in its sole discretion, shall determine in good faith that there
has been a material adverse change in the condition (financial or otherwise),
business or property of Borrower;
 
(i) any representation or warranty set forth in this Agreement or any other Loan
Document shall be untrue in any material respect on the date as of which the
facts set forth are stated or certified;
 
(j) Borrower shall seek to revoke, repudiate or disavow the enforceability of
any Loan Document;
 
(k) the occurrence of any “Event of Default”, as defined in Section 8 of that
certain Amended and Restated CEO-Consultant Agreement dated as of October __,
2008 (the “Salser Employment/Consultant Agreement”), by and between Salser and
the Borrower; or
 
(l) the Borrower shall use proceeds of the Loan for any purpose other than a
purpose set forth on Exhibit A to this Agreement.
 
Upon the happening of: (1) any Event of Default described in Section 9(e), the
full unpaid principal amount of the Note and all other obligations of the
Borrower to the Lender shall automatically be due and payable without any
declaration, notice, presentment, protest or demand of any kind (all of which
are hereby waived); or (2) any other Event of Default or the delivery of a
Demand Notice to Debtor, the Lender, upon written notice, may declare the
outstanding principal amount of the Note and all other Obligations of the
Borrower to the Lender to be due and payable without other notice, presentment,
protest or demand of any kind, whereupon the full unpaid amount of the Note and
any and all other Obligations, which shall be so declared due and payable, shall
be and become immediately due and payable. In addition, the Lender may exercise
any right or remedy available to it pursuant to any Loan Document, at law or in
equity.


10. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
 
“Affiliate” shall mean, with respect to the Borrower and any Person which
directly or indirectly controls, is controlled by, or is under common control
with the Borrower. One Person shall be deemed to control another Person if the
controlling Person owns directly or indirectly 10% or more of any class of
voting stock of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
controlled Person, whether through ownership of stock, by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 13
 
 
“Demand Note” shall have the meaning given in Section 1(b) of this Agreement.


“Demand Notice” means a notice delivered to Borrower by Lender making demand for
full and final repayment of all outstanding and unpaid Obligations.


“GAAP”: means generally accepted accounting principles as in effect from time to
time including, without limitation, applicable statements, bulletins and
interpretations of the Financial Accounting Standards Board and applicable
bulletins, opinions and interpretations issued by the American Institute of
Certified Public Accountants or its committees.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, charge, security interest, encumbrance, lien (statutory or
other), or any preference, priority or other security agreement or any
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any lease deemed under the
Uniform Commercial Code to be intended for security, and the authorized filing
by or against a Person as debtor of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction).


“Loan” shall have the meaning given in the introductory paragraph to this
Agreement.


“Maximum Amount” shall have the meaning given in the introductory paragraph to
this Agreement.


“Note” shall have the meaning given in Section 1(b) of this Agreement.


“Obligations” shall mean the Loan, all advances, debts, liabilities,
obligations, covenants and duties, owing by Borrower to Lender of any kind or
nature, present or future, which arise under this Agreement or any other Loan
Document or by operation of law, whether or not evidenced by any note, guaranty
or other instrument, whether or not for the payment of money, whether arising by
reason of an extension of credit, opening, guarantying or confirming of a letter
of credit, guaranty, indemnification or in any other manner, whether joint,
several, or joint and several, direct or indirect (including those acquired by
assignment or purchases), absolute or contingent, due or to become due, and
however acquired. The term includes, without limitation, all principal, interest
(including, without limitation, PIK Interest), fees, charges, expenses,
attorneys’ fees, and any other sum chargeable to Borrower under this Agreement
or any other Loan Document.
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 14
 
 
“Person” shall mean any natural person, corporation, limited liability company,
partnership, joint venture, firm, association, trust, unincorporated
organization, government or governmental agency or political subdivision, or any
other entity, whether acting in an individual, fiduciary or other capacity.


“PIK Interest” shall have the meaning given in the Note.


“Salser” shall have the meaning given in Section 9(g) of this Agreement.


“Salser Employment/Consultant Agreement” shall have the meaning given in Section
9(k) of this Agreement.


 
11. Miscellaneous.
 
(a) Notices Any notices or demands required or contemplated hereunder shall be
written and shall be effective two days after the placing thereof in the United
States mails postage prepaid, addressed to the relevant party at its address set
forth on the signature page below or upon transmission by telecopy to the
relevant party at the telecopy number set forth on the signature page below and
a confirmation is received or at any other address or telecopy number as may be
designated by the party in a notice to the other parties.
 
(b) GOVERNING LAW. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND ENFORCEABILITY
OF THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS TO WHICH THE BORROWER
IS A PARTY SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA,
WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
 
(c) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or transfer its rights
hereunder without the prior written consent of Lender.
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 15
 
 
(d) Waivers, Amendments; etc. The provisions of this Agreement, or any other
Loan Document, may from time to time be amended, modified or waived, if such
amendment, modification or waiver is in writing and consented to by the Borrower
and the Lender.
 
(e) Inconsistencies, etc. In the event of any conflict or inconsistency between
or among the provisions of this Agreement and any other Loan Document, it is
intended that the provisions of this Agreement and such other Loan Document be
enforceable except to the extent that the enforcement of such provisions is
irreconcilable and, in that event, the provisions of this Agreement shall be
controlling.
 
(f) WAIVER OF TRIAL BY JURY. THE BORROWER AND THE BANK EACH WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (i)
UNDER THE LOAN DOCUMENTS OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH OR (ii) ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.
 
(g) Limitation of Liability. Neither the Lender nor any affiliate of the Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue upon, any claim for any special, indirect or
consequential damages suffered by the Borrower in connection with, arising out
of, or in any way related to, this Agreement, the Note or any other Loan
Document, or the transactions contemplated and the relationship established
hereby or thereby, or any act, omission or event occurring in connection
herewith or therewith.
 
(h) Entire Agreement; Document Construction. This Agreement, the Note and the
other Loan Documents embody the entire agreement and understanding between the
Borrower and the Lender with respect to the subject matter hereof and thereof.
This Agreement supersedes all prior agreements and understandings relating to
the subject matter hereof. This Agreement, the Note and each other Loan Document
have been reviewed by all parties hereto and incorporate the requirements of
such parties. Each party waives the rule of construction that any ambiguities
are to be resolved against the party drafting the same and agrees such rules
will not be employed in the interpretation of this Agreement, the Note or any
other Loan Document.
 
 
 

--------------------------------------------------------------------------------

Rubber Research Elastomerics, Inc.
November 13th, 2008
Page 16
 
 
(i) Venue. AT THE OPTION OF THE BANK, THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT TO WHICH THE BORROWER IS A PARTY MAY BE ENFORCED IN ANY FEDERAL COURT
OR MINNESOTA STATE COURT SITTING IN MINNEAPOLIS, OR ST. PAUL, MINNESOTA; AND THE
BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY
ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE BORROWER
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE BANK AT ITS OPTION SHALL BE ENTITLED
TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.
 


[remainder of this page intentionally blank]
 
 
 
 

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



 
RIVIERA INVESTMENTS, INC., a California corporation




By: /s/ Winston A. Salser                 
Name:  Winston A. Salser
Title:    Chief Executive Officer


Address:
1138 Hartzell Street
Pacific Palisades, CA 90272


Telecopy No.: (310) 459-1637
       
Accepted, acknowledged and agreed to as of December 1, 2008.
   
RUBBER RESEARCH ELASTOMERICS, INC., a Minnesota corporation




By /s/ Michael Nugent                           
Name: Michael Nugent
Its:      Chairman of the Board of Directors


4500 Main Street NE
Fridley, MN 55421
Attention: Michael Nugent, Chairman
Telecopy No.: (763) 572-2357
   





 






[Letter Loan Agreement Signature Page]

 
 
 

--------------------------------------------------------------------------------

 




LIST OF EXHIBITS AND SCHEDULES


Exhibit A
Use of Proceeds of Loan
   
Schedule 2(a)
Locations
   
Schedule 6(e)
Litigation
   
Schedule 8(a)
Security Interests
   







 
 

--------------------------------------------------------------------------------

 


Exhibit A


Use of Proceeds of Loan




Disbursements of the Loan shall be used exclusively for the following purposes:


1. Payment of Borrower’s legal expenses incurred with regards to litigation
titled King and Miller v. RRE et.al, venued in Hennepin County District Court,
case number 27-CV-06-10696.
 
2. Payments to Salser, pursuant to the Salser Employment/Consultant Agreement.
 
3. Working Capital for the Borrower.
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
Schedule 2(a)


Locations






1. 4500 Main Street NE, Fridley, MN 55421


 
 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6(e)
LITIGATION






Litigation styled as King and Miller v. RRE et.al, venued in Hennepin County
District Court, case number 27-CV-06-10696
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8(a)
Security Interests








None.
 
 
 
 
 

--------------------------------------------------------------------------------

 